TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00124-CV


Deborah Parker and Donald Parker, Appellants

v.


Highland Lakes Real Estate Company, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 99-02545, HONORABLE PAUL DAVIS, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The parties have filed a copy of their Rule 11 agreement with the clerk of this Court,
notifying us that they have settled their differences and wish to dismiss the appeal.  We will dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1) (appellate court may dispose of appeal in accordance with
an agreement signed by all parties or their attorneys and filed with the clerk).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed
Filed:   June 26, 2003